Mr. Justice Burke, dissenting: Plaintiff grounds her action on an express warranty by defendant that the mascara was runproof and harmless. She had been using “ Pinaud’s Six-Twelve Creamy Mascara” for 10 or 12 years, and had purchased it from defendant for 8 years. She had never had any difficulty in applying it before. The card and the tube show clearly that the mascara is manufactured and put into the tubes by Pinaud. She knew that the defendant was acting only as a retailer. She went to the cosmetic section of the store. There were four different kinds of mascara on the counter, namely, Maybelline, Pinaud’s, Chaubin’s and Tattoo. The Pinaud mascara is known as ‘Six-Twelve Creamy Mascara,” which is the trade name. Plaintiff picked up a card of Pinaud’s Mascara, handed it to the sales girl, said she would take it, and handed the sales girl a dime. The sales girl put it in a paper bag. She laughed and joked with the sales girl. She testified that she said to the sales girl, “This Mascara is safe, isn’t it,” and she (the sales girl) said, “It is on the tube, it says harmless, ’ ’ and plaintiff said, ‘ ‘ I will take it, ’ ’ and she bought it. Defendant points out that the purchase was made before the conversation took place. Assuming, however, that the conversation and the purchase took place concurrently, the inquiry “This Mascara is safe, isn’t it,” and the answer of the sales girl, “It is on the tube, it says harmless, ” does not establish that there was any express warranty by defendant. In considering that testimony, it should be borne in mind that plaintiff knew the sales girl and had purchased this brand of Mascara regularly for 10 or 12 years. The statement of the sales girl could only mean a reiteration by her of what was on the tube, and from such statement no inference may be drawn that she intended to warrant, in behalf of defendant, that the contents of the tube were harmless. Section 12, ch. 121½, Ill. Rev. Stat. 1939 [Jones Ill. Stats. Ann. 121.16] (Uniform Sales Act) provides that “any affirmation of fact or any promise by the seller relating to the goods is an express warranty if the natural tendency of such affirmation or promise is to induce the buyer to purchase the goods, and if the buyer purchases the goods relying thereon. No affirmation of the value of the goods, nor any statement purporting to be a statement of the seller’s opinion only shall be construed as a warranty. ’ ’ This section requires (1) An affirmation of fact or promise relating to the goods; (2) Made by the seller; (3) With a tendency to induce the buyer to purchase the goods, and (4) If the buyer purchases the goods relying thereon. This mascara is a widely known and advertised brand. The cards are shipped to the retailers in boxes containing one dozen cards. The tubes are prepared by a machine which automatically mixes the mascara, fills and seals the tubes. At no point in this process is the mascara touched by human hands. In 1937, 1,500,000 tubes were sold in various chain stores. It is difficult to understand how the plaintiff can claim that the presence of the words “Runproof” and “Harmless” on a small card, purporting to be that of the manufacturers, can be considered a warranty by the seller. No customer of a retailer could reasonably believe that the retailer had any connection with those words whatsoever. Undoubtedly, a retailer may make a warranty as to commodities manufactured and put up by others. Such warranty requires some act or acts on the part of the retailer to show an intention to offer his own individual warranty in addition to that of the manufacturer. It is a matter of common knowledge that a large percentage of the merchandise sold in retail stores consists of advertised brands, such as the mascara here in question, which commodities are manufactured and put up in places usually distant from the retail stores where they are sold, and which commodities are undoubtedly purchased from the retail stores on the bases of the advertising campaigns conducted by the manufacturers. As the foundation of this case is an alleged express warranty by defendants, and the uncontradicted evidence does not, as a matter of law, show an express warranty, it was the duty of the court to enter a judgment for the defendant and against the plaintiffs non obstante veredicto.